DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each one of the leading-edge aligner" in line 8 of the claim.  While there is antecedent basis for “a sheet leading-edge aligner”, there is insufficient antecedent basis more than one leading-edge aligner in the claim.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4,7,9-11 as best understood by the examiner (see ¶2,3), are rejected under 35 U.S.C. 103 as being unpatentable over Seki JP 2001-089009 in view of Iguchi et al. USP 7,883,081.
	Seki discloses, regarding claim 1, a sheet stacker, comprising: 
a sheet holder (50) disposed so that a downstream side of the sheet holder in a conveyance direction of a conveyed sheet is lowered along the conveyance direction, the sheet holder being configured to hold the sheet (see conveyance path of a conveyed sheet in at least fig.1 which shows a sheet conveyed to sheet holder 50 has its leading and trailing edges reversed since the direction of conveyance is reversed for a sheet to be discharged to tray 34); 
a sheet leading-edge aligner (52) configured to prevent the sheet from passing through a conveyance passage of the sheet, each one of the sheet leading-edge aligner 
	a sheet stacking member (36) disposed below the sheet holder so that a downstream side of the sheet stacking member in the conveyance direction of the sheet is lowered along the conveyance direction, the sheet stacking member being configured to stack the sheet dropped from the sheet holder after the leading edge of the sheet is aligned by the sheet leading-edge aligner (see at least fig.6,8); and
	control circuitry configured to control operations of the sheet leading-edge aligner and the pair of sheet holders (see at least fig.5).
	Seki does not expressly disclose the sheet holder being a pair of sheet holders and being movable in an orthogonal direction orthogonal to the conveyance direction of the sheet, the pair of sheet holders being configured to hold both side-end portions of the sheet in the orthogonal direction.
	Iguchi teaches [regarding claim 1] a pair of sheet holders (11a,11b) and being movable in an orthogonal direction orthogonal to the conveyance direction of the sheet, the pair of sheet holders being configured to hold both side-end portions of the sheet in the orthogonal direction (see at least fig.4,11-14), [regarding claim 7] wherein the control circuitry is configured to: cause the sheet to be conveyed in a state in which the pair of sheet holders are outside the sheet in the orthogonal direction, based on sheet-related information related to the conveyed sheet (C5/L28-30,42-45); and cause the 
	At the time of the effective filing date, it would have been obvious to one having ordinary skill in the art to provide [regarding claim 1] a pair of sheet holders and being movable in an orthogonal direction orthogonal to the conveyance direction of the sheet, the pair of sheet holders being configured to hold both side-end portions of the sheet in the orthogonal direction, [regarding claim 7] wherein the control circuitry is configured to: cause the sheet to be conveyed in a state in which the pair of sheet holders are outside the sheet in the orthogonal direction, based on sheet-related information related to the conveyed sheet; and cause the sheet to be stacked on the sheet stacking member without causing the pair of sheet holders to hold the sheet, [regarding claim 9] wherein the sheet-related information is information indicating a type of the sheet
as taught by Iguchi, in the device of Seki, for the purpose of dropping the sheets center-first onto the sheet stacking member so as to prevent damage to the ends of the sheets when being dropped.  
Regarding claim 2, the combination yields wherein the control circuitry is configured to control each one of the pair of sheet holders to move toward an outside of the sheet in the orthogonal direction after the leading edge of the sheet comes into contact with the sheet leading-edge aligner.

	Regarding claim 4, wherein the control circuitry is configured to: cause each one of the pair of sheet holders holding the sheet to move to an outside of the sheet in the orthogonal direction; and cause the pair of sheet side-edge aligners to align the side edges of the sheet in the orthogonal direction after the sheet is stacked on the sheet stacking member.
	Regarding claim 10, a post-processing apparatus comprising: the sheet stacker according to claim 1; 
a post-processing device (32) configured to perform post-processing on a sheet bundle including a plurality of sheets stacked on the sheet stacking member; and 
a conveyor configured to convey the sheet bundle on which the post-processing has been performed to a downstream side from the post-processing device in the conveyance direction (see unlabeled conveying rollers upstream of discharge tray 34 in fig.1), 
wherein the control circuitry is configured to cause the sheet leading-edge aligner and the post-processing device to retreat from the conveyance passage after the post-
Regarding claim 11, an image forming system (fig.1), comprising: 
an image forming device (10) configured to discharge liquid onto a sheet to form an image; 
a conveying device configured to convey the sheet (see unlabeled conveying rollers upstream of the post-processing device in fig.1); and 
the post-processing apparatus according to claim 10 configured to perform the post-processing on a sheet bundle including the sheet on which the image is formed by the image forming device and conveyed by the conveying device (fig.1).

Allowable Subject Matter
7.	Claims 5,6,8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Taki et al. (USP 7,823,868) discloses a sheet stacker comprising a pair of sheet holders (21a,21b) and a sheet stacking member (22) disposed below the pair of sheet holders.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto A Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        1/18/2022